Bernard Ryan, P. J.
This claim was filed with the Clerk of the Court of Claims December 29, 1959, and by virtue of a statement of readiness filed with the Clerk by the Attorney-General on February 2, 1960, and served upon claimant’s attor*980ney on the same date, the claim appears upon the Trial Calendar for the term of court which opened at Buffalo on May 2, 1960. The claim pleads assault, false arrest and false imprisonment by State Police.
Claimant now makes this motion to examine certain agents and/or employees of the State of New York, Division of State Police and certain agents and/or employees of the State of New York Crime Commission before trial. The motion is opposed and rule 4 of the Buies of the Court of Claims is invoked.
This rule provides that within 10 days after the filing and service of a statement of readiness any party may move to vacate such statement of readiness upon eight days’ written notice of motion and upon affidavit setting forth the grounds therefor served on the attorneys for the other party or parties. If such motion is not made the other party or parties shall be deemed to be ready for trial.
The motion is not timely and is denied. (See order in Bronxville Palmer, Ltd., Claim Nos. 36855, 37145, 37146, April 12,1960. No opinion published. See, also, Senez v. State of New York, 23 Misc 2d 936 and Dresner v. State of New York, 23 Misc 2d 971.) Enter order.